Citation Nr: 9902765	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-42 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation for vertigo resulting from 
hospitalization at a VA facility from October 14, 1994 to 
October 25, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946.

This matter comes before the Board of Veterans Appeals 
(Board) from an August 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The case was remanded by the Board in September 
1997 for further development; it was returned to the Board in 
June 1998.

The Board initially notes that entitlement to compensation 
for left leg disability resulting from hospitalization at a 
VA facility was denied in a March 1998 rating decision.  The 
veterans representative, in his argument before the Board, 
identified this issue as on appeal.  The Board points out 
that it can not accept the representatives argument as a 
Notice of Disagreement with respect to the March 1998 rating 
decision.  See 38 U.S.C.A. § 7105(b)(1) (West 1991) (notice 
of disagreement must be filed with the agency of original 
jurisdiction).

The Board also notes that the veteran reported, at his 
February 1998 VA examination, that he sustained perforation 
of his right tympanic membrane as a result of acoustic trauma 
encountered in service.  The issue of entitlement to service 
connection for right ear disability having therefore been 
reasonably raised, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Vertigo did not develop or increase in severity as a 
result of hospitalization at a VA facility from October 14, 
1994, to October 25, 1994.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C.A. § 1151 
for vertigo resulting from hospitalization at a VA facility 
from October 14, 1994 to October 25, 1994, have not been met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Factual Background

The veteran essentially maintains that he was hospitalized at 
a VA Medical Center from October 14, 1994, to October 25, 
1994, and that during such time he developed vertiginous 
episodes as the result of VA treatment.

Of record are numerous private hospital and clinical records, 
as well as letters from private physicians covering the 
period from 1990 to July 1993, which disclose that the 
veteran was diagnosed with and treated for, among other 
ailments, atrial fibrillation, noninsulin dependent diabetes 
mellitus, hypertension, coronary artery disease and carotid 
stenosis, for the control of which he was prescribed numerous 
medications.  The records reflect that the veteran 
consistently denied any episodes of dizziness.

Also of record are numerous VA hospital and outpatient 
treatment records covering the period from January 1993 to 
December 1997, which document the diagnosis and treatment of 
various ailments of the veteran.  Of particular note is a 
February 1994 consultation summary which indicates that the 
veteran complained of up to four episodes of dizziness of 
sudden onset during January 1994.  Until October 1994, the 
hospital and outpatient treatment records are otherwise 
negative for any further complaints of dizziness.

The veteran was hospitalized for the period between October 
14, 1994, and October 25, 1994, for insulin regulation.  The 
clinical reports disclose that the veteran was admitted at 
12:45 p.m., at which time the veteran complained of 
dizziness.  At 7:30 p.m., on the day of admission, the 
veteran again reported frequent dizziness.  On October 15, 
1994, the composition of the veterans course of medications 
was altered, following which, on October 18, 1994, the 
veteran began to complain of subjective vertigo.  While the 
veterans original course of medications was subsequently 
restored, he continued to experience dizziness and 
lightheadedness until discharge on October 25, 1994.  On the 
day prior to discharge, the veterans case was referred to 
the Ear Nose and Throat (ENT) clinic for a consultation 
report, at which time it was opined that the cause of the 
veterans vertigo could be multifactorial, exacerbated by his 
carotid stenosis, chronic atrial fibrillation, diabetes 
mellitus and hypertension.  After reviewing the report of 
this consultation, the veterans treating physician concluded 
that the veterans vertigo was attributable to labyrinthitis 
and an inner ear disorder.  In completing the final hospital 
discharge summary for the veterans period of 
hospitalization, however, the veterans treating physician 
interpreted the report from the ENT clinic as attributing the 
veterans vertigo to his atrial fibrillation, diabetes 
mellitus and his hypertension.  The hospital summary also 
states that it was believed that the veteran developed 
labyrinthitis during hospitalization, and the veteran was 
provided with a final diagnosis on discharge of 
labyrinthitis, although the hospital summary does not discuss 
the relationship between the veterans labyrinthitis and his 
vertigo.  

VA treatment records following the veterans period of 
hospitalization disclose that he reported experiencing 
continued dizziness on several occasions in November 1994 and 
January 1995, and that he used a wheelchair; no pertinent 
diagnosis was rendered, although the veteran was noted to 
have occasional nausea and vomiting secondary to 
labyrinthitis.  The veteran reported experiencing dizziness 
on admission to a VA facility in April 1995, but the hospital 
report for that admission is negative for any pertinent 
complaints during the course of hospitalization, and syncope 
workup was negative.  The remainder of the treatment records 
show scattered episodes of vague complaints of dizziness, 
which were usually attributed to fluctuating blood pressure 
and which, according to the treating physicians, did not 
constitute vertigo or lightheadedness; no diagnosis was 
rendered with respect to the veterans complaints.  The 
treatment records indicate that the veteran now uses a cane 
for ambulation.

On file is a VA medical statement dated in April 1995, which 
indicates that the veteran did not receive any treatment 
during his October 1994 hospitalization which required an 
informed consent.  The statement notes that the purpose of 
the veterans admission involved changing his diabetic 
medication, but that medical staff also attempted to change 
his blood pressure medication.  The veteran tolerated the 
change in his medications poorly, and was returned to his 
regular regime.  The statement reiterated that ENT physicians 
evaluated the veterans complaints, but attributed his 
vertigo to medical conditions such as atrial fibrillation, 
diabetes mellitus and hypertension.

Of record is the report of an April 1995 VA examination of 
the veteran, which records his complaints of dizziness and 
labyrinthitis.  The examiner concluded that the veterans 
labyrinthitis was syncope, secondary to atrial fibrillation, 
and noted that this condition caused problems with balance.  
The veteran was noted to use a walker, although the examiner 
also noted that the veteran exhibited poor strength secondary 
to diabetes and peripheral neuropathies.  The examiner 
diagnosed the veteran with syncope with a negative workup.

The veteran was afforded a hearing before a hearing officer 
at the RO in July 1996, at which time he testified that he 
was hospitalized at a VA facility in October 1994 for 
instruction in self-administering insulin, but that during 
his hospitalization staff physicians changed his medications.  
He stated that he thereafter developed dizziness, and that he 
required the use of a wheelchair and walker following 
discharge from hospitalization; he indicated that he now uses 
a cane for ambulation, although he admitted that he 
experiences problems with leg weakness.  He testified that he 
continued to experience some dizziness when he stands or 
moves too fast.

The veteran was afforded a VA examination in February 1998, 
at which time the examiner reviewed the veterans medical 
history and noted that the veteran developed symptoms of 
vertigo during his hospitalization in October 1994.  The 
veteran informed the examiner that he had noticed no further 
problems with disequilibrium or vertigo following adjustment 
of his medications after the hospitalization.  Physical 
examination of the veterans ears was normal and no active 
ear disease was identified.  The examiner concluded that the 
symptoms exhibited by the veteran in October 1994 were 
multifactorial, and that the diagnoses of vertigo and 
labyrinthitis contained in the record were incorrect.  The 
examiner explained that the veterans symptoms represented 
more of a disequilibrium secondary to orthostatic 
hypotension, and he concluded that the veterans multiple 
disease processes had interfered with his coordination during 
his period of hospitalization.  The examiner concluded that 
the veteran did not have an inner ear problem.

Analysis

During the pendency of this appeal, 38 U.S.C. § 1110 was 
amended by § 422(a) of Pub. L. No. 104-204.  The amended 
statute is less favorable to the veterans claim; however, 
since the veterans claim was filed prior to October 1, 1997, 
it will be decided under the law as it existed prior to the 
amendment.  See VAOPGCPREC 40-97. 

Where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical, or surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1998).  In 
determining that additional disability exists, the veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  38 C.F.R. 
§ 3.358(b).  

In determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization, medical, 
or surgical treatment, it will be necessary to show that 
additional disability is actually the result of such disease 
or injury or aggravation of an existing disease or injury and 
not merely coincidental therewith.  38 C.F.R. § 3.358(c) 
(1998).

The only medical evidence supportive of the veterans claim 
is the evidence documenting the conclusion by the veterans 
treating physician for his period of VA hospitalization in 
October 1994 that the veteran developed labyrinthitis and 
consequent vertigo during the course of his hospitalization.  
This opinion is of questionable value when considered in 
light of the fact that the veteran did undergo an ENT 
consultation during the period of hospitalization and the 
consultant did not identify labyrinthitis as a factor in the 
veterans vertigo or dizziness.  The subsequent treatment 
reports, although they record continued episodes of dizziness 
through April 1995 and sporadic complaints thereafter, 
notably do not confirm the presence of vertigo or 
labyrinthitis.  Indeed, recent VA treatment records 
specifically conclude that the veterans dizziness symptoms 
do not constitute vertigo, and although VA examination in 
April 1995 resulted in a diagnosis of syncope, syncope workup 
was negative.  Moreover, the February 1998 VA medical 
opinion, which was based on review of the veterans medical 
history, indicates that the prior diagnoses of vertigo and 
labyrinthitis were in error. 

Although the veteran contends that the changes made to the 
composition of his medications during hospitalization caused 
vertigo, the record contains no medical evidence supportive 
of this contention.  Moreover, the October 1994 ENT 
consultation and February 1998 VA medical opinion instead 
attribute his dizziness symptoms to complications arising 
from his existing disabilities, particularly from his atrial 
fibrillation, diabetes mellitus and hypertension.  The Board 
further notes that there is no indication in the medical 
evidence that the complications from his existing 
disabilities were caused by the VA treatment in October 1994.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.

ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
vertigo resulting from hospitalization at a VA facility from 
October 14, 1994, to October 25, 1994, is denied.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
